
	
		III
		110th CONGRESS
		1st Session
		S. RES. 136
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 29, 2007
			Mr. Coleman (for
			 himself, Mrs. Feinstein,
			 Mr. DeMint, Mr.
			 Biden, Mr. Brownback,
			 Ms. Mikulski, Mr. Kerry, Mr.
			 Lieberman, Mr. Ensign,
			 Mr. Graham, Mr.
			 Cardin, Mr. Rockefeller,
			 Mr. Casey, Mr.
			 Dodd, Mrs. Clinton,
			 Mrs. Dole, Mr.
			 Vitter, Mr. Isakson,
			 Mr. Martinez, Mr. Nelson of Florida, Mr.
			 Schumer, Mr. Voinovich, and
			 Mr. Smith) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate
		  condemning the seizure by the Government of Iran of 15 British naval personnel
		  in Iraqi territorial waters, and calling for their immediate, safe, and
		  unconditional release.
	
	
		Whereas, on March 23, 2007, a naval vessel
			 of the United Kingdom, the HMS Cornwall, was conducting routine operations in
			 Iraqi territorial waters pursuant to United Nations Security Council Resolution
			 1723 (2006) and in support of the Government of Iraq;
		Whereas, on March 23, 2007, a boarding team
			 consisting of 7 Royal Marines and 8 sailors embarked in 2 of the boats of the
			 HMS Cornwall to conduct a routine boarding of an Indian flagged merchant vessel
			 pursuant to the authorization of United Nations Security Council Resolution
			 1723 (2006);
		Whereas, as Vice Admiral Charles Style,
			 Deputy Chief of the British Defense Staff (Commitments), demonstrated in a
			 presentation on March 28, 2007, “the merchant vessel was 7.5 nautical miles
			 south east of the Al Faw Peninsula, . . . 29 degrees 50.36 minutes North 048
			 degrees 43.08 minutes East. This places her 1.7 nautical miles inside Iraqi
			 territorial waters. This fact has been confirmed by the Iraqi Foreign
			 Ministry.”;
		Whereas
			 at some point shortly after completion of the successful inspection of the
			 merchant ship, the two United Kingdom vessels were surrounded and escorted by
			 Iranian Islamic Republican Guard Navy vessels toward the Shatt ‘Al Arab
			 Waterway and into Iranian territorial waters;
		Whereas, as Margaret Beckett, the Foreign
			 Secretary of the United Kingdom, stated to the House of Commons on March 28,
			 2007, even the coordinates of the seizure event that were given by Iran’s
			 Ambassador to the United Kingdom at the Ambassador’s first meeting with United
			 Kingdom officials were themselves in Iraqi waters;
		Whereas
			 Foreign Secretary Beckett noted in that same statement that authorities of the
			 Government of Iran provided corrected coordinates of the
			 incident on March 25, 2007, claiming that the event took place in Iranian
			 waters;
		Whereas
			 the merchant vessel that was boarded had remained anchored since the time it
			 was boarded, and on March 25, 2007, its location was verified to be in Iraqi
			 waters;
		Whereas
			 Prime Minister of the United Kingdom Tony Blair stated on March 25, 2007, that
			 “there is no doubt at all that these people were taken from a boat in Iraqi
			 waters. It is simply not true that they went into Iranian territorial waters.”;
			 and
		Whereas
			 the Government of Iran has yet to release the 15 British sailors it has been
			 holding captive since seizing the sailors from Iraqi waters on March 23, 2007:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)condemns in the strongest possible terms
			 the seizure by the Government of Iran of 15 British naval personnel from Iraqi
			 territorial waters as a provocative and illegal act; and
			(2)calls for the immediate, safe, and
			 unconditional release of the personnel from captivity.
			
